Title: From James Madison to Richard Lee, Jr., 31 July 1807
From: Madison, James
To: Lee, Richard, Jr.



Sir,
Department of State, July 31, 1807.

I recd. last evening your letter of the 24th: inst. enclosing a correspondence with the British Consul at Norfolk.  The decision of the President, on the subject of it, is that all communications to and from the British Squadron within our territories must be under a flag of truce, regulated as usual by the Military Commander; and that all dispatches & letters so passing must be unsealed, with the exception of those from the British Legation to the United States, which are to pass freely tho’ under Seal.  This exception is applicable to any cases now existing, as well as to future ones.  I am &c.

James Madison

